Citation Nr: 0924402	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an anxiety disorder 
(claimed as nerves).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In June 2007, the Board remanded the case to the RO for 
further development in accordance with VA's duty to assist.  
Since that time, the development has been completed and the 
claim is now before the Board for adjudication.

The Board notes that the Veteran had a Board hearing before 
the undersigned Board member in September 2005.  The hearing 
transcript has been associated with the claims file.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's current anxiety disorder is not causally or 
etiologically related to service.


CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In this case, letters dated in December 2003 and April 2004 
were sent by VA to the Veteran.  In a June 2007 Board remand, 
the Board instructed the RO to issue a corrective VCAA notice 
in accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In July 2007, a 
corrective VCAA letter was issued to the Veteran.  Although 
the letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in May 2009.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In the May 2009 letter noted above, the Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
the Veteran's Social Security Administration (SSA) medical 
records were unable to be obtained because they have 
reportedly been destroyed.  See March 2009 SSA reply letter.  
Attempts to locate private records from Dr. C. were 
unsuccessful.  See May 2009 SSOC; see also VA Form 119 
(Report of Contact) dated March 2009 (Veteran stated that he 
had been unable to procure medical records of Dr. C.).  The 
Veteran was unable to provide precise information regarding 
the names and locations of the private physicians who treated 
him for anxiety after service.  See August 2008 lay 
statements.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The Board 
notes that the Veteran was not afforded a VA examination in 
connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination, in connection with the 
Veteran's claim, is not warranted.  In this regard, there is 
no evidence of treatment for an anxiety disorder or nervous 
condition in service and no evidence of a medical nexus 
linking such a disorder to service.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Thus, in order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the Veteran contends that his anxiety disorder 
started in service and that he has experienced anxiety ever 
since service discharge.  The Veteran reported that he did 
not seek treatment for anxiety or a nervous condition while 
in service, but that he first sought treatment in 1989.  See 
September 2005 Hearing transcript.  He also reported that he 
had seen doctors from 1966 to 1972 for a variety of problems 
including arthritis but could not remember their names, and 
that in 1965, while working for Bristol Door Co., he was told 
by his supervisor that he could no longer work due to his 
anxiety.  As noted above, Dr. C's records of purported 
treatment in the 1960s are unavailable.  The Veteran further 
contends that his marriage failed as a result of his anxiety.  
See 2008 lay statements.

A review of the service records, including entrance and 
separation reports, shows no evidence of complaints of or 
treatment for an anxiety disorder or a nervous condition.  

Post-service treatment records indicate complaints and a 
diagnosis of anxiety in December 2002.  The record also show 
treatment for anxiety in March 2003 and August 2008.  
Although the Veteran reported treatment in 1989, there is no 
evidence of record of such treatment.  Furthermore, there is 
no supporting evidence of the above mentioned treatment 
through his employer and no supporting evidence that the 
Veteran was dismissed from his job due to anxiety.  

The Board finds that Veteran has met the first element 
required to be demonstrated to establish service connection 
as the record includes a diagnosis of anxiety.  See Pond, 12 
Vet. App. at 346 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
However, the Veteran has not met elements (2) or (3) of the 
Pond analysis because service medical records show no 
treatment for anxiety or a nervous condition in service and 
there is no medical nexus linking the Veteran's current 
anxiety to service.

Further, the Board observes that there is in this case an 
evidentiary gap of many years between active service and the 
earliest complaints of and treatment for an anxiety disorder.  
The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
Veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of anxiety is itself 
evidence which tends to show that anxiety did not have its 
onset in service or for many years thereafter.  

In this regard, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Although the Veteran contends that he has had anxiety ever 
since service, there is no competent medical evidence of any 
treatment, complaints or diagnosis of anxiety until 2002, 
approximately forty years after service.  See VA treatment 
records.  Although the Veteran testified that he was treated 
for anxiety in the late 1960's, there is no evidence of such 
treatment in the claims file.  See September 2009 hearing 
transcript.  Furthermore, the Veteran was unable to provide 
specific information needed in order to obtain these records.  
The current evidence of record, showing the first treatment 
for an anxiety disorder in 2002 suggests that the Veteran's 
anxiety disorder is not related to service and did not 
manifest until many years after service.

As noted, the record on appeal also includes statements from 
the Veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan, supra.  In adjudicating his claims, the Board must 
evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board has considered the Veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed 
anxiety disorder and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau, supra.  While the Board acknowledges that the 
Veteran is competent to provide evidence of his own 
experiences, the fact that the evidence shows he did not 
complain of or seek treatment for anxiety for years after 
separation from service weighs heavily against the claim he 
now makes that he has had problems ever since service.  As 
such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Furthermore, no competent evidence of record causally relates 
an anxiety disorder to active service.  Specifically, no 
medical examiner or treating physician has established or 
suggested a medical nexus between the Veteran's diagnosis of 
anxiety and service.

The Board also acknowledges the Veteran's statements 
asserting a relationship between his currently-diagnosed 
anxiety and service.  As stated above, while he is competent 
to report symptoms, he is not competent to offer opinions on 
medical diagnosis or causation.  Layno v. Brown, 6 Vet. App. 
at 470; see Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  While the Veteran's 
contentions have been carefully and sympathetically 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  Without any 
competent evidence linking the Veteran's claim for service 
connection for an anxiety disorder to service, the appeal 
must be denied.

In conclusion, although the Veteran does have anxiety, 
credible evidence does not establish that the disability was 
incurred or aggravated in service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran's anxiety is related to active 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.




ORDER

Service connection for an anxiety disorder (claimed as 
nerves) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


